Citation Nr: 1526257	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  08-31 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent before May 23, 2014, and 20 percent thereafter, for degenerative disc disease of the lumbar spine with intravertebral disc syndrome (IVDS). 

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity associated with degenerative disc disease of the lumbar spine with IVDS.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity associated with degenerative disc disease of the lumbar spine with IVDS.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to January 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, denying the Veteran's claim for increase for lumbar strain with radiculopathy.  By further rating action in September 2010, the RO assigned a separate, 10 percent evaluation for radiculopathy of the left lower extremity, secondary to lumbar strain, effective from September 22, 2008.  

Then, in February 2012, the Board remanded the claims for additional development.  In a rating decision dated November 2014, the RO increased the Veteran's disability rating for degenerative disc disease with IVDS to 20 percent, effective May 23, 2014.  In addition, the rating decision established a separate, 10 percent evaluation for radiculopathy of the right lower extremity secondary to the lumbar disability, effective June 12, 2012.  

The Veteran was afforded a hearing before the Board, sitting at the RO, in October 2011.  A transcript of that proceeding is of record.  At the October 2011 hearing, the Veteran submitted additional documentary evidence along with a written waiver for its initial consideration by the RO.

Additionally, in April 2015, the Veteran was notified that the Veterans Law Judge who conducted the October 2011 hearing is no longer employed by the Board.  The letter noted that the law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made by that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  Because the Veteran's appeal was reassigned to another Veterans Law Judge to make a decision, the Board offered the Veteran the option to request another Board hearing.  The Veteran was informed that he had 30 days in which to respond to the letter from the Board, and that if he did not respond within 30 days, the Board would assume that he did not want another hearing and proceed.  As the requisite time has passed, the Board will continue to the merits of the decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  Before May 23, 2013, the Veteran's lumbar spine strain was manifested, at worst, by forward flexion limited to 90 degrees and a combined range of motion of the thoracolumbar spine of 210 degrees.  The Veteran had functional loss resulting from his lumbar spine pain.

2.  Since May 23, 2013, the Veteran's degenerative disc disease of the lumbar spine with IVDS is manifested by forward flexion limited to 40 degrees and a combined range of motion of the thoracolumbar spine of 110 degrees.  The Veteran has experienced incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the previous 12 months.   

3.  Before May 23, 2013, the Veteran's radiculopathy of the left lower extremity was manifested by no more than mild incomplete paralysis.  

4.  Since May 23, 2013, the Veteran's radiculopathy of the left lower extremity has been manifested by moderately-severe incomplete paralysis.  

5.  The Veteran's radiculopathy of the right lower extremity has been manifested by no more than mild incomplete paralysis.  


CONCLUSIONS OF LAW

1.  Prior to May 23, 2013, the criteria for a rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5243-5242 (2014).

2.  Since May 23, 2013, the criteria for a rating of 20 percent, but no more, for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5243-5242 (2014).

3.  Prior to May 23, 2013, the criteria for an initial rating greater than 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2014).  

4.  Since May 23, 2013, the criteria for an initial rating of 40 percent, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2014).  

3.  The criteria for an initial rating greater than 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In a claim for an increase in the disability rating, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO provided this information to the Veteran in a pre-adjudication (VCAA) notice letter dated in April 2006.

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, private treatment records, and VA records, provided the Veteran with VA examinations in October 2009 and May 2013, and provided a hearing before a Veterans Law Judge (VLJ).  The reports of the VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and examination of the Veteran, as well as sufficient clinical and diagnostic findings for purposes of determining the nature of his lumbar spine disability.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2014); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in October 2011, and the VLJ who conducted the hearing identified the issues on appeal, indicated the basis for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the Board hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Moreover, the record fails to show harmful error under Bryant as the development necessary to substantiate the claim was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).

Additionally, the RO substantially complied with prior remand instructions.  Instructions pertinent to the claim being decided included providing the Veteran with a new VA examination to determine the current severity of his degenerative disc disease with IVDS and radiculopathy.  The examination was conducted in May 2013.  As such, the Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  




Background and Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).

I.  Degenerative disc disease with IVDS

The Veteran seeks a higher disability rating for his lumbar spine degenerative disc disease with IVDS.  Such disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243-5242.  See 38 C.F.R. § 4.71a (2014) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code shown after the hyphen to identify the basis for the evaluation assigned).  The Veteran was assigned a 10 percent disabling rating from January 28, 2005, and 20 percent disabling rating from May 23, 2014.  Notably, before the increase in the Veteran's rating for his service-connected lumbar spine disability, the disability was characterized as a lumbar strain.

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).  Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  Id. at Note 1.

The Veteran filed a claim for an increased rating in March 2006.  He was afforded a VA examination in August 2006.  The examiner noted the Veteran's history of the disability, including that he had experienced the pain since 2002.  The Veteran complained of pain that occurs 5 times per day and lasts for about 3 hours each time.  He stated that pain travels back to his leg; he told the examiner that it is sharp in nature, cramping, and that he experiences numbness.  The Veteran described the pain as a 5 in severity out of 10.  The told the examiner that the pain can be elicited by physical activity, stress, and standing.  He also reported that the pain is relieved by medications and a heating pad.  He stated that he can function with the use of medication.  He stated that the lower back pain tingles down to his legs and that he experiences pain when bending.  He further stated that the current treatment is Motrin and Flexeril.  He reported that he does not have incapacitating events and that his functional impairment is the inability to have weight around his waist.  

Upon examination, the Veteran had flexion to 90 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 30 degrees, right rotation to 20 degrees and left rotation to 30 degrees.  Pain was noted at 20 degrees extension, 20 degrees right lateral flexion, and 20 degrees right rotation.  The examiner noted that the joint function of the spine is additionally limited by pain after repetitive use, but that the joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The pain did not additionally limit the joint function in terms of any additional loss of range of motion.  There was no sign of IVDS.  The Veteran's motor and sensory function was within normal limits and his x-ray findings were also normal.  The examiner confirmed the diagnosis of lumbosacral strain.

Then, in September 2009, the Veteran was provided another VA examination.  At that time, he reported that he had worked for the military police as a civilian after leaving active duty service in 2005.  The Veteran stated he is able to dress and undress himself, he could feet himself, "handle his toilet activities," walk two miles, and lift 50 pounds.  

In describing his radiating pain, he indicated that he began to have pain in the right buttock and then it began to radiate down his leg in approximately 2006.  He stated that it was, at first, mild in intensity and then it became more severe.  When it was it in its most severe form, he stated that the pain radiates down the back of his leg to the back of his knee.  He stated that it went as far as the back of his calf, but it did not go to his foot.  The Veteran stated that he sought treatment at a VA medical center emergency room on two occasions, but he told the examiner that he was not "actually" disabled by it.  He stated that he had sufficient pain to render him incapable of doing certain activities.  The examiner noted that the Veteran was provided an MRI in November 2008, which revealed mild degenerative joint disease with associated small posterior annular tears at L4-L5 and L5-S1.  No herniated nucleus pulposus were detected.  The Veteran was also provided an epidural injection, which eliminated his radiating pain and led to "mild low back pain."  But the Veteran told the examiner that the pain is "gradually coming back."  Thus, the examiner described the Veteran's level of pain as "in the middle of the back with some radiation to the right buttock."  The Veteran denied having any flare-ups; however, prior to the epidural, the Veteran stated that he had flare-ups a couple of times a year.  He stated that he has had no incapacitating episodes during the preceding 12 months.  

The Veteran indicated that he uses cold packs and rest to alleviate pain; he also stated that he modulates the amount of activity he does.  He stated that he uses ibuprofen for pain.  The Veteran goes to the VA medical center for treatment, but he reported that he also has private health care insurance and at times finds it more convenient to seek treatment from the private facilities. 

Upon examination, the Veteran was not in pain.  He walked without a limp and examination of the back revealed that he had "normal lumbar lordosis.  He was "well-muscled" and had no paravertebral spasms.  His leg lengths were equal.  His range of motion testing exhibited flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 45 degrees bilaterally and right and left lateral rotation to 45 degrees, bilaterally.  There was no evidence of pain, fatigue, weakness, instability, or incoordination with the movements.  The examiner found that he had no additional loss of motion with repeated testing.  His straight leg raising was 90 degrees on each side.  He had 1+ ankle reflexes that were equal on both sides, and he had full strength in the lower extremities to include dorsiflexion and plantar flexion.  The Veteran had no loss of sensation in the lower extremities. 

X-ray testing of the lumbar spine revealed normal findings except that the examiner "thought" he saw "some asymmetry at the posterior joints at the L5-S1 level."  However, these changes, the examiner notes, "could be of no clinical nature."  The examiner indicated that he would order oblique x-rays to examine the joints.  
The examiner provided an addendum opinion in September 2009 regarding the oblique views the examiner ordered during the original examination.  The oblique views came back as normal and the examiner's opinion did not change.  

In sum, the examiner found that the Veteran's service-connected low back pain was "under control" until about four years ago when he began to have "sciatic referral."  The examiner noted that the Veteran did not have sciatic neuropathy in the sense that there was no apparent pressure on the nerve, but the examiner stated that it was his opinion that he had sciatic referral going down the back of the leg, as far down as the calf, which was resolved by a single epidural injection.  The examiner stated that the Veteran's main problem may not be the sciatic nerve, but the posterior joints with the sciatic referral.  

Per the February 2012 remand, the Veteran was provided another VA examination on May 23, 2013.  The examiner noted the Veteran's history of his lumbar strain, currently characterized as degenerative disc disease of the lumbar spine with IVDS.  The examiner noted that the symptoms onset began in 2001, when he was stationed at Fort Benning Airborne School and he landed incorrectly after jumping out of a tower.  He stated that he lost feeling in his legs and could not get up.  The Veteran told the examiner that he continued his duties as normal, but that he would work with pain.  The Veteran also stated that, after service, he was armed with a hard duty belt and vest that he had to remove because of pain.  At that time, he was "released from duty" and placed on long-term disability.  The Veteran was awaiting surgery to his back.  

The Veteran reported flare-ups that impact the function of his thoracolumbar spine.  Specifically, he stated that he cannot move and "everything" hurts; he reported sharp pain in the lower back when he moves and constant pain in both of his legs.  He also reported aching, pain, and numbness.  

On range of motion testing, the Veteran exhibited flexion to 40 degrees, with painful motion beginning at 40 degrees.  The Veteran had extension to 10 degrees, with objective evidence of painful motion beginning at 10 degrees.  The Veteran also had right and left lateral flexion to 10 degrees, with objective evidence of painful motion beginning at 10 degrees, bilaterally.  The Veteran exhibited right and left lateral rotation to 20 degrees, with objective evidence of painful motion beginning at 20 degrees, bilaterally.  On repetitive use testing, the Veteran did not have any additional loss of range of motion.  Regarding functional loss, the Veteran has less movement than normal, weakened movement, pain on movement, disturbance in locomotion, and interference with sitting, standing, and/or weight-bearing.  The Veteran did not have pain on palpation or muscle spasms; he also did not exhibit guarding.  The Veteran's muscle strength testing was normal and his deep tendon reflexes were also normal.  He had decreased sensation to light touch in his bilateral upper anterior thighs.  Otherwise, his sensory examination was normal in the bilateral lower extremities.  His straight-leg raising test was negative bilaterally.  

Regarding the Veteran's IVDS and incapacitating episodes, the examiner noted that the Veteran has had incapacitating events in the previous 12 months.  He found that the Veteran has experienced incapacitation at least 2 weeks, but less than 4 weeks.  The Veteran denied the use of any assistive devices as a normal mode of locomotion.  

The examiner noted that imaging studies reveal arthritis, but no other significant diagnostic test findings or results were noted.  The examiner noted that the Veteran's spine condition impacts his ability to work, stating that the impact of his thoracolumbar spine condition on his ability to work insofar as the Veteran was previously employed as a law enforcement officer.  He is unable to perform those duties due to difficulty with prolonged standing, bending, twisting, and lifting greater than 10 pounds.  Additionally, the examiner noted that the functional impairments affect both physical and sedentary activities.

Additional VA treatment records show that the Veteran sought intermittent treatment for low back pain and radiating pain throughout the period on appeal.  

Prior to May 23, 2013, however, the competent and credible evidence of record supports a rating of 10 percent for the Veteran's lumbar spine strain.  In August 2006, at his VA examination, the Veteran's forward flexion was shown to be 90 degrees and the combined range of motion was shown to be 250 degrees.  At the September 2008 VA examination, the Veteran's forward flexion was shown to be to 90 degrees, and the combined range of motion was shown to be 300 degrees.  Therefore, the Veteran exhibited noncompensable range of motion values.  However, his subjective complaints of pain and functional limitation result in the 10 percent assigned rating.  Thus, considering the Veteran's subjective complaints of pain, fatigue, weakness, and flare-ups the medical evidence of record supports a 10 percent rating, but no more, due to functional impairment.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).

Given the above-cited evidence, the Board finds that the Veteran's degenerative disc disease with IVDS is properly rated as 20 percent disabling as of May 23, 2013.  The Board notes that the RO assigned the 20 percent rating effective May 23, 2014.  However, the examination results from May 23, 2013, show that the Veteran experienced range of motion limitations and incapacitating events that warrant a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243-5242.  As such, May 23, 2013 is the appropriate effective date for the 20 percent disability evaluation.  The Board also recognizes that Note (6) of the General Rating Formula for Disease and Injuries of the Spine indicates that when a Veteran has IVDS, it shall be rated either under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a at Note 6.  However, in this case, either analysis results in a 20 percent rating since May 23, 2013.  

II.  Radiculopathy

The Veteran seeks a higher rating for his radiculopathy of the left lower and right lower extremity.  Through the course of his appeal for an increased rating for degenerative disc disease with IVDS, the RO assigned a separate, 10 percent evaluation for radiculopathy of the left lower extremity, secondary to lumbar strain, effective from September 22, 2008.  Then, in November 2014, the RO granted a separate, 10 percent evaluation for radiculopathy of the right lower extremity secondary to the lumbar disability, effective June 12, 2012.  

The Veteran's radiculopathy of the left and right lower extremities is currently evaluated under Diagnostic Code 8520.  Under that Code, incomplete paralysis of the sciatic nerve warrants 10, 20, 40, or 60 percent evaluations if it is mild, moderate, moderately severe, or severe with marked muscular atrophy, respectively.  An 80 percent rating is warranted for paralysis of the sciatic nerve if the paralysis is complete; the foot dangles and drops; no active movement possible of muscles below the knee; flexion of knee weakened or (very rarely) lost.  38 C.F.R. §4.124a, Diagnostic Code 8520 (2014).  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."  

Neither the Rating Schedule nor the regulations provide definitions for words such as "moderately severe."  Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2014).

VA treatment records indicate that the Veteran began receiving treatment for left lower extremity radiculopathy on September 22, 2008.  The treatment continued in June 2010, and at that time there was no evidence of bowel or bladder issues.  However, the note also indicated that the Veteran had been seen in the emergency room two times.  Additional treatment records from Emory Healthcare dated from December 2008 to January 2009 revealed that the Veteran was treated for left L5 radiculopathy in addition to his low back pain.  

In September 2009, during his spine examination, the Veteran described his radiating pain, indicating that he began to have pain in the right buttock and then it began to radiate down his leg in approximately 2006.  He stated that it was, at first, mild in intensity and then it became more severe.  When it was it in its most severe form, it would radiate down the back of his leg to the back of his knee.  He stated that it went as far as the back of his calf, but it did not go to his foot.  

During his May 23, 2013 VA examination, the Veteran's radicular examination revealed that, in his left lower extremity, the Veteran exhibited mild constant pain (which may be excruciating at times), severe intermittent pain (usually dull), severe paresthesias and/or dysesthesias, and severe numbness.  With regard to his right lower extremity, he had no constant pain, mild intermittent (usually dull) pain, mild paresthesias and/or dysesthesias, and no numbness.  The examiner noted that there were no additional symptoms or signs of radiculopathy.  He indicated that the nerve involvement included the bilateral sciatic nerve.  The examiner opined that the left lower extremity radiculopathy is severe and that the Veteran's right lower extremity radiculopathy is mild.  No other neurological abnormalities were noted.  

An August 2013 VA treatment record indicates that the Veteran complained of radiculopathy, but he denied any bowel or bladder incontinence.  VA treatment records from November 2013 indicate that the Veteran's x-rays showed lumbar spine stenosis with radiculopathy of the right lower extremity.

The Board notes that the Veteran first received treatment for his left lower extremity radiculopathy in September 2008.  Prior to the May 2013 VA examination, the evidence shows that the Veteran's radiculopathy was mild in severity from the time of diagnosis until the May 2013 VA examination.  Indeed, the examination reports reveal that the Veteran's radiculopathy was mild in nature.   However, the May 23, 2013 VA examiner found that the Veteran's left lower extremity exhibited severe paresthesias and or dysesthesias, which means that the Veteran's symptoms are not wholly sensory in nature.  Further, the examiner described the intermittent pain, paresthesias/dysesthesias, and numbness as severe.  Finally, he characterized the Veteran's left side lower extremity radiculopathy as severe in nature.  As such, the Board finds that the Veteran's left lower extremity radiculopathy warrants an initial rating of 40 percent, representing moderately severe incomplete paralysis.  However, as of May 23, 2013, the Board finds that the higher, 60 percent, evaluation is not warranted as it requires "marked muscular atrophy" which the Veteran does not exhibit.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

Turning to the Veteran's right lower extremity radiculopathy, the Board finds that because the Veteran's neurological manifestations of the right lower extremity are wholly sensory in nature, the rating should be mild, or at most, moderate.  Additionally, the Board notes that, on examination, the examiner described the Veteran's symptomatology as mild.  As such, the Board finds that the Veteran's neurological dysfunction in his right leg, as described by the evidence of record, is best characterized as mild and most nearly approximates the criteria of the currently assigned 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  


III.  Other considerations

The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his degenerative disc disease and bilateral lower extremity radiculopathy.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5243-5242, 4.124a, Diagnostic Code 8520 (2014); see also Fenderson, supra. 

The Board has also considered whether the Veteran's degenerative disc disease with IVDS and bilateral lower extremity radiculopathy presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disabilities and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence. 

The Veteran's 20 percent rating for the orthopedic manifestations of his degenerative disc disease contemplates his functional impairment as well as his subjective complaints of back pain, functional impairment, and incapacitating episodes.  Therefore, the Veteran's subjective complaints were included in the 20 percent rating.  Similarly, the Veteran's 40 percent rating for left lower extremity radiculopathy and 10 percent rating for right lower extremity radiculopathy accurately contemplate the neurological manifestations of his disability, including his subjective complaints of radiating pain, the objective manifestations of paresthesias and/or dysesthesias and numbness, as well as his functional impairment.  Therefore, the Veteran's subjective complaints were included in the currently assigned ratings.  Thus, the Veteran's disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  Reasonable doubt has been resolved in favor of the Veteran when possible.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 10 percent for degenerative disc disease of the lumbar spine with IVDS before May 23, 2013, is denied. 

Since May 23, 2013, a 20 percent rating, but no higher, for degenerative disc disease with IVDS is granted.

Prior to May 23, 2013, an initial rating in excess of 10 percent for left lower extremity radiculopathy is denied. 

Since May 23, 2013, an initial rating of 40 percent, but no higher, for left lower extremity radiculopathy is granted. 

An initial rating in excess of 10 percent for right lower extremity radiculopathy is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


